McFarland, J.,
dissenting: The majority bases its affirmance of the district court upon K.S.A. 79-3109a (Weeks). This statute was not relied upon by the district court nor has either party cited the same to this court for consideration. I do not believe this was an oversight by the parties or the district court. In my opinion the statute has no application to the issue before us.
K.S.A. 79-3109a pertains to the tax situs of “all accounts receivable and secured or unsecured debts owned by persons.” The items in the case before us are certificates of deposit, a savings account, treasury bonds and municipal bonds. None of such items is commonly considered to be either “accounts receivable and secured or unsecured debts.” More specifically, however, K.S.A. 79-3108 (Weeks), the pertinent definitional statute for the intangibles taxation herein, provides:
“For the purpose of taxation the term ‘money’ shall mean and include gold and silver coin, United States treasury notes, and other forms of currency in common use. The term ‘notes and other evidences of debt’ shall include and mean certificates evidencing shares of stock otherwise taxable to the owner or holder, notes, bonds, debentures, claims secured by deed, liquidated claims and demands for money, accounts receivable, and all written instruments, contracts or other writings evidencing, calling for, fixing or showing a fixed obligation, determined or determinable, at present or in the future, in favor of the holder thereof; Provided, That nothing contained in this section shall mean or include oil or gas leases or any interests created thereby or arising therefrom, or shall mean or include any royalty interests in oil or gas.”
By the definitional statute then, treasury bonds are money and K.S.A. 79-3109a does not apply to money.
*821Further, the definitional statute places a number of widely divergent items within the term “notes and other evidences of debt” — the items include accounts receivable, bonds, etc. However, K.S.A. 79-3109a does not use the broad term “notes and other evidences of debt.” Rather, this statute is confined to certain limited categories within the broad definitional term— namely “accounts receivable” and “secured or unsecured debts.” I believe that there is no legal basis for including municipal bonds, certificates of deposit or savings accounts within the purview of K.S.A. 79-3109a.
Herd, J., joins the foregoing dissent.